DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1-2, 20-22 and the cancellation of claim 9, in the response filed March 30, 2021, have been entered.
Claims 1-4, 8, 10-11, and 13-26 are currently pending in the above identified application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 10-11, and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, Applicant points to paragraphs 23, 201 and 203 of the originally filed disclosure as providing support for the limitation.  Para 0023 teaches “[t]he reinforced collagen composites described herein allow for a thick and uniform grain-like material with tunable mechanical properties through control of the continuous and dispersed phases.”  Para 0201 provides support for a method of forming the composite including coating or depositing a biofabricated material, corresponding to the claimed collagen based material, on a secondary component substrate, including “deposited collagen fibrils [collagen fibrils filtered from a solution or suspension] may then be further processed into a biofabricated material that is incorporated into or one side of a substrate.”  Para 0203 states “[b]iofabricated materials may be deposited or coated on two sides of a secondary material substrate to provide a leather-like aesthetic to the outward facing sides. Alternatively, the biofabricated material can form one or more inner layers of a composite with the secondary material facing outward.”  The cited portions provide support for the collagen-based material being coated on the secondary component substrate but does not support the collage-based material being coated on and dispersed throughout the secondary component substrate in combination.  There is no explicit support for the collagen-based material being dispersed throughout the secondary component substrate.  The originally filed disclosure does provide support for encapsulating the collagen-based material onto a secondary component (see para 0200, 0020) or dispersing a secondary component, such as carbon fibers, through a collagen matrix (see para 0376, 0020).  However, there does not appear to be support for the collage-based material being coated on and dispersed throughout the secondary component substrate, as claimed.
claim 3, there is only on mention of “coupled” in the originally filed disclosure in para 0363.  This portion states "when a feature or element is referred to as being "connected", "attached" or "coupled" to another feature or element, it can be directly connected, attached or coupled to the other feature or element or intervening features or elements may be present. In contrast, when a feature or element is referred to as being "directly connected", "directly attached" or "directly coupled" to another feature or element, there are no intervening features or elements present." This portion merely discusses the scope of the term "connected" and does not teach the collagen-based material being coupled to at least one of the top surface, the bottom surface, the inner surface or the outer surface as part of the invention. No other mention of "connect" or "connected" is made in the originally filed disclosure with regards to the placement or relationship of the collagen-based material and the secondary component. Therefore, the amendment introduces new matter.  This is especially true with regards to the collagen-based material being coated on and dispersed throughout the secondary component substrate in combination with the collagen-based material also being coupled to at least one of the top surface, the bottom surface, the inner surface, or the outer surface.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim, remove this limitation, or amend the limitation as disclosed in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 10-11, and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recites the limitation “a collagen-based material coated on and dispersed throughout the secondary component substrate” (claim 1) and “a collagen-based material coated on and dispersed throughout at least one of the first surface of the secondary component substrate or the second surface of the secondary component substrate” (claim 20), respectively.   It is unclear if the claim is referring to two separate collagen-based material introductions relative to the secondary component substrate- both dispersed throughout and coated on or if the claims is intending to refer to the material being coated such that the collagen-based material is saturated into the secondary component substrate and therefore dispersed throughout.  The later interpretation aligns more closely with interview substance from March 18, 2021.  However, the portion cited as supporting the limitation, para 0201 of the originally filed disclosure, does not support the concept of saturating or impregnating the substrate but applying the collagen material to a surface of the substrate as a distinct material.  
Claim 1 also recites the limitation “the at least one collagen-based material” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Only a singular collagen-based material has been previously claimed.
Additionally, claim 3 recites the limitation “wherein the collagen-based material is coupled to at least one of the top surface, the bottom surface, the inner surface, or the outer surface, which appears to more closely aligned with the first interpretation of claim 1 having a portion of the collagen-base material coated on the substrate and a portion of the collagen-based material dispersed throughout the substrate.  It is unclear the collagen-based material can be dispersed throughout the secondary component substrate and not necessarily be coupled to the inner surface of the substrate.  Similarly, it is 
Claim 4 recites the limitation “wherein the collagen-based material is incorporated into both the inner surface and the outer surface.”  Claim 1, upon which claim 4 depends, already limits the collagen-based material to being dispersed through the secondary component substrate.  It is unclear the limitation of claim 4 differs from that of claim 1.  If the material is dispersed throughout the substrate, it would necessarily be incorporated into both an inner surface and an outer surface.
Claim 22 recites the limitation “the at least one collagen-based material” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Only a singular collagen-based material has been previously claimed.  
Claims 2, 8, 10-11, 13-19, 21, and 23-26 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-11, 13-15, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0116032 to Bowlin in view of US Pub. No. 2004/0237208 to Day and US Pub. No. 2010/0325811 to Kashiwagura.
1-4, 8, 10-11, 13-15, and 18-26, Bowlin teaches a composite material (Bowling, abstract) comprising secondary component, specifically filaments of separate and distinct properties either intermingled or a separate layer (at least one secondary component, claim 1) (Id., para 0078) and electrospun collagen fibers (at least one collagen-based material, claim 1) (Id., para 0009, 0024, 0036, 0073).  Bowlin teaches the electrospun collagen (collagen based material) having a repeating banded pattern typical of collagen fibrils (Id., para 0036), reading on the electrospun collagen comprising a network of collagen fibrils. Bowlin teaches the collagen being from rawhide (Id., para 0076, 0080), reading on the collagen being non-human.  Bowlin teaches the addition filaments being formed from other syringes as separate filament or layers (Id., para 0078), reading on the additional filaments also being electrospun and therefore a nonwoven material (secondary component substrate) (claim 18 and 21).  Bowlin teaches the filaments of dissimilar properties being mixed at a molecular layer during fabrication and being intermingled (Id., para 0078), reading on the collagen fiber (collagen-based material) being dispersed into the secondary component substrate.  Bowlin also teaches a high concentration of collagen producing high mechanical strength in a layer (Id., para 0078).  When present at the surface, this layer of high concentration of collagen fibers reads on the collagen-based material being coated on the other filaments that form the secondary component substrate with the dispered collagen fiber (collagen-based material).  Based on the desire properties of the material, it would have been obvious to one of ordinary skill in the art before the effective filing date to both use intermingled additional filament with the collagen fibers and a layer of high concentration of collagen based on the desired properties of the material, such as provide high mechanical strength to a surface or surfaces (claim 4) and impart novel elastic properties.  
Bowlin teaches the composite material being used in many applications including leather application, footwear, and clothing products (Bowlin, abstract).  Bowlin teaches, after electrospinning, further processing being performed to produce varying colors, textures, scents, and resiliency or other 
Bowlin does not appear to explicitly teach the material containing at least 1% by weight of a lubricant based on the weight of the collagen-based material, and the water content specifically being 5 %^ to 40% by weight of the collagen-based material. However, Day teaches that fatliquoring is an important process for leather and includes the use of oils, fats, and waxes from natural or synthetic sources (Day, para 0013). Day teaches that tanned leather does not usually contain sufficient lubricants and that fat liquoring is carried out in order to produce the desirable softness and pliability, involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated and results in improved handle and feel of the leather as well as improving extensibility, tensile and tear strength, hydrophilic and hydrophobic properties and permeability to water and air (Id., para 0013). Day teaches the use of a material that allows improved penetration of a variety of leather treatment agents including lubricants, fat liquors, and dyes that also results in greater uniformity (Id., para 0018-0039). Day teaches the moisture content of the dried leather, after treatment being 12-14% (Id., para 0137-0141). Additionally, Kashiwagura teaches a leather processed using a fatliquoring agent constituted by a mixture of synthetic oil and natural used by 15 to 19 percent by weight relative to 100 percent by weight of the leather product (Kashiwagura, abstract, para 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have form the engineered leather of Bowlin, wherein the manufactured leather material has a moisture content (water content) of 12-14% as taught by Day, and a fatliquoring (lubricant) content of natural 
Regarding claim 2, the secondary material of additional filaments would necessarily have a top and bottom surface and an inner and outer surface.
Regarding claim 3, the prior art combination teaches spinning the material in sequence with one another to produce layers of material (Bowlin, para 0078), which, as best understood by Examiner, reads electrospun collagen fibers (collagen based material material) being coupled to a top or bottom surface of the additional filaments (secondary component substrate).  
Regarding claims 4, 20, and 22, the prior art combination teaches the additional filaments being intermingled at the individual filament level (Bowlin, para 0087), reading on the collagen fibers (collagen based material) being incorporated into both the inner and outer surfaces of the additional filaments (secondary component substrate).
Regarding claim 8, the prior art combination teaches isolating the collagen to a relatively pure form (Bowlin, para 0076). The prior art combination teaches leather comprised essentially of collagen and teaches high concentration of collagen producing filaments of high mechanical strength (Id., para 0073, 0078). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the collagen fibers to contain less than 1% by weight of a protein such as mucin or actin since the collagen is relatively pure. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of the prior art combination, wherein the material consists essentially of collagen, and therefore contains no more than 1% of actin, 
Regarding claim 10, the prior art combination teaches the use of Type I collagen from calf skin to be electrospun and used in the production of leather (Bowlin, para 0080), thereby teaches the use of a single type of collagen.  Regarding the claimed property of the diameter of fibrils in the collagen-based material exhibiting substantially unimodal distribution wherein at least 70% of the diameters of the fibrils in the material distributed around a single mode of diameter,” in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art combination does not explicitly teach this feature, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Specially, the prior art combination teaches the use of purified animal collagen, specifically bovine Type I collagen, to form the electrospun collagen fibers, that is dried.  The instant invention uses purified nonhuman collagen, specifically bovine, having a water content less than 40%.  The instant disclosure discusses different preparation of fibril being produced using different condition to achieve multimodal distribution (see instant disclosure para 0214).  A single preparation is disclosed by Bowlin in the formation of the collagen fibers. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 13-15, the prior art combination teaches the engineered leather further comprising a surface coating finish (claim 13), specifically a dye (claim 14) (Day, abstract) and comprising filling agents (filler) as part of the leather treatment agents (claim 15) (Id., para 0026-0039). The prior art combination teaches the leather manufacturing process involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated in order to result in 
Regarding claim 19, the claimed range of the composite material having a collagen fibril density of 0.07g/cc to 1 g/cc is a very wide range.  The prior art combination teaches the electrospun leather provides a means to make fiber blends to produce novel fabric combination that could be manufactured to exhibit unique physical properties such as increased elasticity, increased strength, and durability (Bowlin, para 0073).  The prior art combination teaches the quality of the manufactured leather would be absolutely uniform and dependent upon the selection and choices in the manufacturing process, not the limitations in the raw materials (Id.).  The prior art combination teaches a collagen gradient can also be used to allow the materials to take on multiple mechanical properties within the same panel of fabric to allow the fabric to accomplish complex functions (Id., para 0078).  While the prior art combination is silent with regards to the density of the collagen fiber and therefore the collagen fibrils, the prior art combination teaches the amount of collagen influences the properties of the material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the amount of collagen, and therefore the density, motivated by the desire to tailor the properties of the material, as taught by Bowlin as influence of the relative amount of the collagen.
Regarding claims 23-25, the prior art combination is silent with regards to the elastic modulus, tensile strength, and tear strength.  Although the prior art does is silent with regards to claimed 
Regarding claim 26, the prior art combination teaches the material being used in manufactured leather applications (Bowlin, para 0009).  The prior art combination teaches the electrospun leather provides a means to make fiber blends to produce novel fabric combination that could be manufactured to exhibit unique physical properties such as increased elasticity, increased strength, and durability (Id., para 0073).  The prior art combination teaches the quality of the manufactured leather would be absolutely uniform and dependent upon the selection and choices in the manufacturing process, not the limitations in the raw materials (Id.).  While the prior art is silent with regards to the softness of the material, it would have been obvious to one of ordinary skill in the art before the effective filing date to .

	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowlin in view of Day and Kashiwagura, as applied to claims 1-4, 8, 10-11, 13-15, and 18-26 above, further in view of US Pub. No. 2004/0005663 to Bell.
Regarding claims 16-17, the prior art combination teaches collagen from rawhide or any other sources can be isolated and prepared for electroprocessing (Bowlin, para 0076).
The prior art combination does not teaches the collagen fiber comprising recombinant non-human collagen fibrils or comprising substantially no 3-hydroxyproline.
However, Bell teaches recombinant produced bovine collagen, including Type I and III that are fibrillary collagen (collagen fibrils) (Bell, abstract, para 0002, 0006, 0008, 0042-0044). Bell teaches that Type I collage is the major fibrillary collagen of bone and skin and Type III collagen is a major fibrillary collagen found in skin and vascular tissue (Id., para 0006, 0008). Bell teaches that the availability of a substitute material that does not undergo extraction from animal sources, e.g. tissues and bones, will address various ethical, religious, and social dictate (Id., para 0034). Bell teaches that recombinant collagen can be specifically tailored and standardized for different applications and markets (Id., para 0041-0042) and teaches recombinant animal collagen limit human exposure to various contaminants that may be present in animal tissue currently used in raw material in the manufacture of collagen (Id., para 0154). Bell also teaches the collagen being isolated and purified (Id., para 0042-0047, 0060-0061, 0111, 0124, 0144-0145). 

Regarding claim 17, the prior art combination teaches the use of post-translation enzymes and teaches prolyl 4-hydroxylase is required to hydroxylate prolyl residues in the Y-position of the repeating -Gly-X-Y sequences to 4-hydroxyproline, which plays a critical role in stabilization of collagen triple helix (Bell, para 0060, 0035-0039). The prior art combination teaches that recombinant collagen can be specifically tailored and standardized for different applications and markets (Id., para 0041-0042). The prior art combination teaches the collagen having a structural amino acid pattern of (Gly-X-Y)n wherein X and/or Y are preferably either proline or hydroxyproline (Id., para 0145). As the prior art does not teach the presence of 3-hydroxyproline and teaches advantages for comprising 4-hydroxyproline (Bell, all), absent evidence to the contrary, the collagen contains substantially no 3-hyroxyproline. Alternatively, it would have been obvious to one of ordinary skill in the art to form the recombinant collagen of the prior art combination, wherein the hydroxyproline present is 4-hydroxyproline as taught by Bell as critical for the stabilization of the collagen triple helix, motivated by the desire of forming stabilized collagen tripe helix based on the desired application.  

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 

Applicant argues, with regards to the application of Bowlin, Day, and Kashiwagura, that the prior art combination fails to teach the collagen-based material being “coated on and dispersed throughout” the secondary component substrate.  Examiner respectfully disagrees.  Applicant appears to be arguing that the collagen material cannot be spun directly as fiber and meet the claim limitation.  However, the collagen fibers of the prior art combination teaches the collagen fibers intermingled, or dispersed, with other types of fibers to influence the properties of the composite material, thereby reading on the collagen-based material being dispersed throughout these other fiber.  The prior art combination also teaches application of different material as layers, which would read on a coating of collagen fibers on the other material.  Therefore, the prior art combination meets the claim limitation.  If Applicant intends for a liquid coating of collagen-based material to saturate or impregnate, while this interpretation may be within the scope of the claim, it is not the only interpretation.  Applicant appears to argue that the collagen-based material is capable of being separated from the secondary component whereas the 
Therefore, Examiner maintains the rejections detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789